In an action, inter alia, to recover damages for trespass, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated December 14, 1999, as granted that branch of the defendant’s motion which was for an extension of time to answer the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the defendant’s motion which was for an extension of time to answer the complaint where the delay was only four days (see, Kaiser v Delaney, 255 AD2d 362; Bungay v Joy Power Prods., 243 AD2d 527; Junior v City of New York, 85 AD2d 683). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.